Citation Nr: 1727435	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In April 2014 this matter was remanded for further development. 


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and his current bilateral hearing loss is not shown to be etiologically related to his service.

2.  Tinnitus is not shown to have been manifested during service or within one year the Veteran's separation from service, and is not otherwise shown to be etiologically related to his service.

3.  In June 2014 (pursuant to the Board's remand instructions), the Veteran was asked to provide authorizations for VA to secure pertinent outstanding evidence necessary to properly adjudicate his claim of service connection for hypertension disability; more than a year has lapsed since that request; he has not provided the authorizations.



CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  By failing to submit authorizations for VA to obtain critical evidence needed to properly adjudicate his claim of service connection for hypertension within a year following VA's request for the authorizations, the Veteran has abandoned such claim, and his appeal seeking service connection for hypertension, to include as secondary to type 2 diabetes mellitus must also be considered abandoned.  38 U.S.C.A. § 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify with respect to the underlying service connection claim was satisfied by correspondence in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2016); see also Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015). 

A Letter dated in June 2014 asked the Veteran to identify providers and provide releases for VA to obtain any records of private treatment he received for diabetes and hypertension treatment, to specifically include records from Dr. Rickerson prior to July 2000.  The Veteran responded by letter in August 2014 stating that he had no additional evidence to submit.  Pertinent private records of diabetes and hypertension treatment remain outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorization for release of the records).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).  Further development of the issue of service connection for hypertension cannot proceed without his cooperation.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2013 hearing, the undersigned identified the issues on appeal, explained the evidence needed to establish service connection for bilateral hearing loss and tinnitus, and identified further evidence that could help substantiate the claims.  At the Veteran's request the case was held in abeyance 60 days for submission of additional evidence.  Lay statements and private medical records were received.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 

The Veteran's service treatment records (STRs) and postservice medical records have been secured.  The RO arranged for VA examinations for bilateral hearing and tinnitus in March 2010, and (pursuant to the Board's April 2014 remand) in October 2014.  The Board finds that the reports of these examinations, cumulatively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pursuant to the Board's April 2014 remand instructions, records pertaining to the Veteran's civilian audiological evaluations at Kelly Air Force Base (AFB) and Randolph AFB from 1969 to 1992 and VA audiological evaluations from 1996 to 1998 were sought; but were reported to be unavailable.  There has been substantial compliance with the Board's remand instructions.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A disease first diagnosed after service may be service connected if all the evidence, including pertinent service records, establishes that it was incurred in service. 
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include SNHL and tinnitus, both as organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL and tinnitus).  38 U.S.C.A. §§1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Nexus of a chronic disease to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

For VA compensation purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  A claimant who seeks to establish service connection for a hearing loss disability must show, as required with any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus resulted from exposure to hazardous levels of noise during service.  His DD 214s reflect that his MOS was heavy equipment operator.

On the November 1966 service entrance examination audiometry showed that puretone thresholds in decibels were: 


500
1000
2000
3000
4000
R
0 (15)
0 (10)
5 (15)
N/A
15 (20)
L
10 (25)
10 (20)
5 (15)
N/A
20 (25)

[Numbers in parentheses represent conversions of findings reported in ASA values to the ISO values now in use.]

The Veteran's STRs are silent for complaints, findings, or diagnosis of hearing loss and tinnitus.  His ears were normal upon service separation examination.  He marked "yes" beside "ear, nose, or throat trouble" in a January 1969 report of medical history, but there was no explanation regarding the type of trouble other than what appears to be one word written to the side that is indecipherable.  

On January 1969 service separation examination puretone thresholds were:


500
1000
2000
3000
4000
R
5
5
5
NA
5
L
5
0
5
NA
0

A July 2005 private treatment record notes that the Veteran reported right ear pain.  It was noted that the Veteran had a retracted right eardrum and that a tympanogram showed negative pressure in the right ear.  It was noted that the Veteran had high frequency hearing loss; there was no sign of recent ear infection.  The provider opined that the problem was probably due to Eustachial tube dysfunction. 

A January 2009 private treatment record notes some residual right ear tinnitus. 

On March 2010 VA audiological examination, the examiner noted that on January 1969 service separation examination, audiometry showed normal hearing bilaterally.  On examination, the Veteran reported that he had hearing loss and ringing in both ears.  He reported serving with transportation in service and being exposed to noise from vehicle engines, aircraft, and mortars.  He reported working in computer operations after service.  He did not report an onset date for the bilateral hearing loss.  He had not had any ear infections, ear surgery or severe head injury, and had no family history of hearing loss; he reported occasional dizziness. He reported onset of tinnitus more than 15 years prior to the examination, approximately 25 years after service.  Audiometry revealed that puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
R
25
30
35
55
70
L
25
35
45
55
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left.  The diagnosis was mild to severe SNHL in the right ear and mild to moderately-severe SNHL in the left ear.  The examiner opined that military noise exposure was not responsible for the Veteran's hearing loss.  The examiner noted that there was no significant puretone threshold shift when comparing audiometric thresholds obtained on service enlistment examination and service separation examination, and that at discharge the Veteran had normal hearing in each ear.  The examiner opined that military noise exposure was not responsible for the Veteran's tinnitus, because there was no complaint or evidence of tinnitus in service and his reported date of onset of tinnitus (approximately 1995) was years after his discharge in 1969.

At the May 2013 Board hearing, the Veteran testified that his hearing loss began in service during his radio operator (Morse Code) training.  He reported that he woke up one night screaming with a high pitched ringing in his ears and was taken to the hospital.  He reported that he was dropped from the course due to an eardrum issue. He reported that he was subsequently sent to heavy vehicle operators school.  He reported driving buses and dump trucks in Vietnam and being exposed to mortars and noise from airplanes.  He reported being 15 yards from a grenade that was accidently detonated by another Soldier.  He reported that he has noticed ringing in his ears since the grenade explosion.  He reported that after service he worked for the government monitoring utilities via computer.  He reported periodic audiological evaluations during employment from approximately 1969 to 1992 and additional VA audiological evaluations from 1996 to 1998. 

Pursuant to the Board's April 2014 remand, an addendum opinion was provided in September 2014.  The examiner noted that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for either ear in service.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by military service. She explained that his bilateral hearing was normal on service separation examination and once military noise exposure was removed, his hearing would not be expected to worsen. 

The examiner also opined that military noise exposure less likely as not caused tinnitus for the Veteran.  The examiner explained that he had normal hearing bilaterally at separation from military service, thus there were no objective factors for which the etiology of tinnitus could be attributed.  Additionally, the reported onset of tinnitus was approximately 25 years after the Veteran's service. 

Postservice treatment records do not include any further opinions regarding the etiology of the Veteran's hearing loss and tinnitus.

It may reasonably be acknowledged that by virtue of his duties in service the Veteran was exposed to hazardous levels of noise therein.  It is also not in dispute that the Veteran now has a bilateral hearing loss disability (as defined in 3.385) and that he also has tinnitus.  Hearing loss disability was found on VA examination, and the diagnosis of tinnitus is established essentially by self-reports of the person experiencing it.  What remains necessary to substantiate the claims is competent evidence that the current bilateral hearing loss and tinnitus are etiologically related to the Veteran's service noise trauma therein.  Whether or not that is so is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

A hearing loss disability and tinnitus were not manifested in service, and service connection for such disabilities on the basis that they became manifest in service and have persisted is not warranted.  As SNHL and tinnitus were not manifested in service or in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.

As SNHL and tinnitus are both listed as chronic diseases in 38 C.F.R. § 3.309(a)(as organic disease of the nervous system) for consideration is whether or not service connection for these disabilities may be established by showing continuity of symptomatology.  Continuity of symptomatology of hearing loss disability is not demonstrated by the evidence in the record.  The Veteran did not report a hearing loss on January 1969 separation examination.  He has reported receiving early postservice evaluation/treatment (for hearing loss) in connection with his employment and from VA.  Records of such evaluations/treatment were sought, but were found to be nonexistent.  In a June 2010 statement, the Veteran reported that during service he was taken to a hospital after waking one night with a high-pitched ringing in his ears; was told that his ear drum had almost burst; and he was released from radio school.  He stated that he believed his hearing loss was related to such incident.  Notably, the Veteran is not competent to establish continuity of a SNHL disability by his own recollection; hearing loss disability is defined by governing regulation and must be demonstrated by specified testing.  See 38 C.F.R. §§ 3.385, 4.85.  There is no documentation of hearing loss disability established by the specified testing in the record until many years after service.  Of itself this lengthy postservice interval during which no hearing disability was shown is a factor for consideration weighing against a finding of continuity.  The Board finds that continuity of hearing loss symptomatology is not shown.  Therefore, service connection for bilateral hearing loss based on continuity of symptomatology is not warranted. 

The Board has also considered whether service connection for tinnitus is warranted based on continuity of symptomatology; but continuity of tinnitus symptomatology is not shown.  The Veteran's accounts relating when his tinnitus began have varied/been inconsistent, and therefore may not all be accepted at face value.  Of the accounts the Board finds most probative the earliest in the record, on March 2010 VA examination, when he  reported that his tinnitus began about 15 years prior to the examination.  At the hearing before the undersigned in May 2013, he testified that he has had tinnitus ever since an event in service.  He has provided no explanation for the revision in his accounts regarding the onset of tinnitus, and no explanation is apparent (other than that it may be compensation-driven).  The Veteran's wife provided a statement dated in June 2013 indicating that she noticed that the Veteran had "ringing in his ears" right after he returned from Vietnam.  She did not explain how it was that she was capable of observing the Veteran's tinnitus (a symptom generally apparent only to the person experiencing it, and incapable of objective confirmation).  Without such explanation, her report lacks probative value.  Accordingly, the Board finds that the Veteran's more recent accounts placing onset of tinnitus in service merit less probative value than his earliest account, and that continuity of symptomatology is not shown.  Therefore, the Board finds that service connection for tinnitus on the basis of continuity of tinnitus symptomatology is not warranted.

What remains for consideration is whether or not the Veteran's hearing loss and tinnitus are otherwise shown to be etiologically related to his service.  Whether or not current hearing loss and tinnitus disabilities may be related to remote service/events, to include exposure to noise therein, is a medical question beyond the realm of common knowledge, and incapable of resolution by lay observation (other than by observation of continuity of complaints, which the Board has found is not shown).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The only competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's hearing loss and tinnitus and his service is in the reports of the VA examinations and opinions discussed above.  The Board finds that the March 2010 and September 2014 VA examination reports and opinions to (cumulatively) be entitled to substantial probative weight.  The examiners reviewed the Veteran's medical history and included adequate rationale for the conclusions reached, citing to accurate factual data (including that a puretone threshold shift in service was not shown), and explaining that once military noise exposure was removed, the Veteran's hearing would not have been expected to worsen.  It was also noted that the Veteran initially reported onset of tinnitus years after service.  The Veteran has not submitted any medical opinion to the contrary.  His lay assertions that his hearing loss and tinnitus are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, as was noted, without evidence of continuity, etiology of hearing loss and tinnitus is a matter outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  He does not cite to supporting medical opinion or medical literature evidence.

In summary, the evidence of record establishes that a hearing loss disability in either (or both) ear(s) and tinnitus were not manifested in service or in the first postservice year; that continuity of hearing loss and/or tinnitus symptomatology is not shown;; and that such disabilities are not otherwise shown to be etiologically related to the Veteran's service to include as due to acknowledged exposure to noise trauma therein.  The preponderance of the evidence is against these claims.  Accordingly, the appeals in these matters must be denied.

Hypertension

Where evidence requested in connection with a claim for VA benefits is not furnished within one year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

At the May 2013 hearing before the Board, the Veteran testified that his hypertension and diabetes were initially diagnosed in the same year by Dr. Rickerson and that he has been seen by Dr. Rickerson on an ongoing basis since then.  

The Board's April 2014 remand noted that records of private treatment/evaluations the Veteran received for hypertension are outstanding, and that such evidence is pertinent and must be secured.  The remand instructed that the Veteran be asked to identify (and provide releases for complete clinical records from) all providers of private evaluation/treatment he received for hypertension and type 2 diabetes mellitus, to specifically include all evaluations or treatment for hypertension and type 2 diabetes mellitus from Dr. Rickerson (who apparently initially diagnosed the Veteran's hypertension prior to July 2000).  Records pertaining to the initial diagnosis for which service connection is sought are likely to contain pertinent (and perhaps dispositive) information in the matter.  In June 2014, the Agency of Original Jurisdiction (AOJ) implemented the Board's remand instructions by sending the Veteran a letter requesting him to submit releases needed to secure the records the Board sought in the remand; he did not provide the releases, responding instead in August 2014 that he had no additional evidence to submit. 

The critical facts at this stage are clear.  The Veteran has not provided the releases necessary for VA to secure critical evidence that has been identified.  More than three years have passed since the request for the authorization.  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to ascertain the true complete history of the claimed disability.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of this matter.  The controlling regulation in such circumstances is clear and unambiguous; it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added).  See also Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, the Court has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim (and the appeal in this matter).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim/appeal seeking service connection for hypertension is abandoned, there is no allegation of error in fact or law for appellate consideration in the matter.  Accordingly, the appeal in the matter must be dismissed.  38 U.S.C.A. § 7105(d)(5).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

The appeal seeking service connection for a low back disability is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


